Laro, J., concurring: The U.S. Tax Court is a court of law that, like the U.S. District Courts, has the authority to apply equitable principles such as equitable recoupment. The majority holds as much, and I agree. I write separately to emphasize the fact that this Court, although different from District Courts in a few regards, the most obvious of which is that District Courts were created under Article III of the U.S. Constitution whereas this Court was created under Article I of the U.S. Constitution, is a court of law that has the authority to apply all of the judicial powers of a District Court. This Court’s predecessors, namely, the Board of Tax Appeals and the Tax Court of the United States, were not courts of law, and they did not possess the judicial powers of a District Court. This Court’s predecessors were independent agencies in the executive branch of the Federal Government, and, as such, their powers were limited to those powers conferred upon them by the executive branch. See Commissioner v. Gooch Milling & Elevator Co., 320 U.S. 418 (1943); Old Colony Trust Co. v. Commissioner, 279 U.S. 716, 725 (1929). The fact that this Court’s predecessors were executive agencies and not courts of law made them fundamentally different from the District Courts. The fact that this Court’s predecessors were executive agencies and not courts of law made them fundamentally different from this Court. Following the passage of the Tax Reform Act of 1969 (1969 Act), Pub. L. 91-172, sec. 951, 83 Stat. 730, the U.S. Tax Court is the functional equivalent of a District Court. See sec. 951 of the 1969 Act, 83 Stat. 730; see also Freytag v. Commissioner, 501 U.S. 868, 890-891 (1991). Through the 1969 Act, Congress changed the status of this Court from an “independent agency in the Executive Branch of the Government” to a “court of record” “established * * * under Article I of the Constitution of the United States.” See sec. 7441 before and after amendment by the 1969 Act; see also Freytag v. Commissioner, supra at 890-891. Congress established the U.S. Tax Court through a constitutionally permissible exercise of its Article I powers. See Freytag v. Commissioner, supra. The U.S. Tax Court, as established by Congress under the 1969 Act, sits as a District Courtlike tribunal that “exercises a portion of the judicial power of the United States * * *. * * * to the exclusion of any other function”. Id. at 891. This Court’s judicial power allows the Court to decide cases without undue influence from either the executive or legislative branch. See id. at 890-891; Roberts v. Commissioner, 175 F.3d 889 (11th Cir. 1999); see also Burns, Stix Friedman & Co. v. Commissioner, 57 T.C. 392, 395 (1971), wherein the Court stated: It is clear from the statutory language and the Senate committee report (S. Rept. No. 91-552, 91st Cong., 1st Sess., p. 302, 1969-3 C.B. 614) that Congress removed the Tax Court from the Executive Branch and established it as an article I court primarily for the purpose of recognizing its status as a judicial body and disposing of any problems that its status as an executive agency sitting in judgment on another executive agency might pose. This Court’s District Courtlike status means that the Court’s decisions are subject to review only by a Federal appellate court. See sec. 7482(a) (“The United States Courts of Appeals * * * shall have exclusive jurisdiction to review the decisions of the Tax Court * * * in the same manner and to the same extent as decisions of the district courts in civil actions tried without a jury”). Appellate courts have repeatedly applied the law that preceded the 1969 Act to hold that the predecessors of the U.S. Tax Court were not courts of law and, more importantly, that these predecessors lacked judicial powers. In Lasky v. Commissioner, 235 F.2d 97 (9th Cir. 1956), affd. per curiam 352 U.S. 1027 (1957), for example, the Court of Appeals for the Ninth Circuit held that the Tax Court of the United States, unlike a District Court, was without authority to vacate a final decision. The Ninth Circuit reasoned that the Tax Court of the United States was “not a court at all but merely an administrative agency”. Id. at 98; accord Swall v. Commissioner, 122 F.2d 324 (1st Cir. 1941); Sweet v. Commissioner, 120 F.2d 77 (1st Cir. 1941). Other appellate courts had ruled similarly, applying the same reasoning. See, e.g., White’s Will v. Commissioner, 142 F.2d 746 (3d Cir. 1944), affg. 40 B.T.A. 664 (1939); Monjar v. Commissioner, 140 F.2d 263 (2d Cir. 1944), affg. an unreported Order of the Board of Tax Appeals; Denholm & McKay Co. v. Commissioner, 132 F.2d 243 (1st Cir. 1942), vacating 41 B.T.A. 986 (1940) and reinstating 39 B.T.A. 767 (1939); see also Helvering v. Northern Coal Co., 293 U.S. 191 (1934). These prior cases do not address the current status of this Court as a court of law that performs exclusively judicial functions. None of these cases, therefore, has any bearing on the types of powers that this Court is authorized to exercise in performing our judicial functions. The Supreme Court acknowledged so much in Freytag when the Court held that Congress constitutionally established the U.S. Tax Court as a court of law that “[exercises] judicial power and [performs] exclusively judicial functions” and, in so holding, rejected the Commissioner’s argument that the 1969 Act “simply changed the status of the Tax Court within * * * [the executive] branch.” Freytag v. Commissioner, supra at 885, 892. It naturally follows from Congress’ elevation of this Court to an “exclusively judicial” court that this Court possesses all of the inherent powers of the judiciary and that this Court’s legal and equitable powers are diametrically different from those of this Court’s executive agency predecessors, which wielded executive powers only. The Supreme Court has recently stated in dictum that the U.S. Tax Court lacks “general equitable powers”. See Commissioner v. McCoy, 484 U.S. 3, 7 (1987) (per curiam). When taken in context, this statement is not remarkable. Nor is it inconsistent with the view of this Court as to our ability to exercise District Courtlike equitable powers. The context of the Supreme Court’s statement in McCoy indicates clearly that the Court was merely applying the well-settled rule that no court of law may ignore the express intent of Congress as to the imposition of interest and penalties. See id.; see also Flight Attendants Against UAL Offset v. Commissioner, 165 F.3d 572, 578 (7th Cir. 1999) (“In context, the Supreme Court’s dictum in Commissioner v. McCoy, 484 U.S. 3, 7, 98 L. Ed. 2d 2, 108 S. Ct. 217 (1987) (per curiam), that the Tax Court lacks ‘general equitable power’ means only that the Tax Court is not empowered to override statutory limits on its power by forgiving interest and penalties that Congress has imposed for nonpayment of taxes — but then no court is, unless the imposition would be unconstitutional.”). In fact, the Court made no mention of McCoy when it decided Freytag 4 years later. In sum, Congress, through the 1969 Act, elevated the status of this Court to that of a court of law, and the Supreme Court in Freytag held that Congress’ action was constitutional. As a Federal court of law, this Court naturally possesses the inherent powers of any other Federal court of law, e.g., the Federal District Courts, including the power to apply equitable principles such as equitable recoupment. Because the Court holds as much today, I concur in our decision. Parr, Foley, Vasquez, Thornton, and Marvel, JJ., agree with this concurring opinion.